UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE

 

COMMISSION, Civil No. 3:15cv675 (]BA)
Plaintz'jj‘,
v.

IFTIKAR AHMED, December 14, 2018

Defendant, and

IFTIKAR ALI AHMED SOLE PROP; I-CUBED
DOMAINS, LLC; SHALINI AHMED; SHALINI
AHMED 2014 GRANTOR RETAINED ANNUNITY
TRUST; DIYA HOLDINGS l,l,C; DlYA RF,AL
HOLDINGS, LLC; I.I. 1, a minor child, by and through
his next friends IFTIKAR and SHALINI AHMED, his
parents; I.I. 2, a minor child, by and through his next
friends IFTIKAR and SHALINI AHMED, his parents;
and I.I. 3, a minor child, by and through his next
friends IFTIKAR and SHALINI AHMED, his parents,

Relz'efDefendants.

 

 

SUPPLEMENTAL RULING ON REMEDIES

The Court’s Ruling on Plaintifi’s Motion for Remedies and ]udgment [Doc. # 955]
calculated the value of the disgorgement and civil penalty awards in this case. The parties
subsequently dispute Whether Mr. Ahmed must turn over any interest or gains on assets used to
satisfy that disgorgement award and, if so, Whether he must turn over the actual gains on those
assets or an amount calculated by applying the “checking account” interest rate to the
disgorgement amount.

The SEC argues that 1) Defendant must turn over interest or gains on the disgorged assets

under both SEC v. Razmilovic, 738 F.3d 14 (2d Cir. 2013), and this Court’s remedies ruling; and 2)

the proper measure of that amount owed by Mr. Ahmed is the actual gains or returns on the
disgorged assets, in other words, the amount by which the value of the disgorged assets has
increased from the outset of the asset freeze until the time the assets are used to satisfy the
judgment Defendant and Relief Defendants argue that 1) Defendant is not obligated to turn over
any interest or gains on the disgorged assets; but 2) if he is so obligated, the interest owed should
be calculated by applying the “checking account” interest rate to the amount of the disgorgement
award. The parties agree that, if any interest or gains are awarded, it shall be only on the disgorged
assets, not on assets used to satisfy the civil penalty judgment

In the earlier remedies ruling, the Court ruled that, “as instructed by the Second Circuit in
Razmilovic, . . . the actual returns on the frozen assets, the amount of which have not yet been
determined, must also be disgorged.” ([Doc. # 955] at 14.) The Razmilovic court held that where

the defendant has had some or all of his assets frozen at the behest of the
government in connection With the enforcement action, an award of prejudgment
interest relating to those funds would be inappropriate with respect to the period
covered by the freeze order, for the defendant has already, for that period, been
denied use of those assets. In such a case, after a final order of disgorgement, the
funds previously frozen would presumably be turned over to the government in
complete or partial satisfaction of the disgorgement order, along with any interest
that has accrued on them during the freeze period.

738 F.3d at 36. The Second Circuit rejected a percentage-based interest calculation in favor of the
actual “interest that has accrued” during the freeze, i.e. the amount by which the value of those
assets increased during the freeze. See id. (rejecting district court’s award of prejudgment interest
at IRS underpayment rate as “inappropriate with respect to” disgorged frozen assets). Under
Razmilovic’s reasoning, Mr. Ahmed is required to turn over the actual gains or returns on
disgorged assets accrued during the asset freeze. The primary purpose of disgorgement_to

“deprive violators [of securities laws] of their ill-gotten gains, thereby effectuating the deterrence

2

objectives of those laws,” SEC v. First jersey Secs., Inc., 101 F.3d 1450, 1474 (Zd Cir. 1996)_als0
supports this result, since permitting violators of securities laws to keep the accrued interest or
gains on disgorged assets would not effectively deprive them of all ill-gotten gains.

Another district court in this circuit applied Razmilovic and reached a similar conclusion
in determining the proper measure of interest owed on disgorged assets which were frozen during
an SEC enforcement action. SEC v. Tavella, 77 F. Supp. 3d 353 (S.D.N.Y. 2015). That court held
that Razmilovic required the defendant turn over “any actual return on the frozen assets,”
reasoning that “otherwise, a defendant might perversely benefit from the asset freeze by pocketing
accumulated returns on the frozen principal.” Id. at 360-361.

In support of their arguments, Defendant and the Relief Defendants cite SEC v. Mcmor
Nursing Centers, Inc., 458 F.Zd 1082 (Zd Cir. 1972), in which the Second Circuit declined to order
“the disgorging of profits and income earned on” the defendants’ ill-gotten gains, finding that such
an order would be an improper penalty assessment. However, as discussed below, because the
reasons articulated by the Second Circuit in support of that decision do not apply to Mr. Ahmed’s
circumstances, the Court concludes that Manor Nursing does not control here.

First, the Second Circuit reasoned that disgorging more from those defendants who had
“invested [their ill-gotten gains] wisely” than from those defendants who had not invested so wisely
would be “artibrar[y]” and, “[i]n balance,” not necessary to deter future violations of securities
laws. Manor Nursing, 458 F.Zd at 1104-05 (“While compelling the transfer of the profits on the
proceeds arguably might add to the deterrent effect of the court’s order, this in our view does not
justify arbitrarily requiring those appellants who invested wisely to refund substantially more than

other appellants.”). Unlike the multiple defendants in Manor Nursing, Mr. Ahmed is the sole

defendant in this case, and thus ordering Mr. Ahmed to turn over gains accrued on disgorged
assets during the asset freeze presents no similar issue of arbitrariness

Second, the Manor Nursing court based its decision in part on whether an award of indirect
income earned on the defendants’ ill-gotten gains would be appropriate to compensate the victims
of the defendants’ fraud. Id at 1104. However, the Second Circuit’s current view of disgorgement
is as a remedy whose “prirnary purpose” is to “forc[e] the defendant to give up the amount by
which he was unjustly enriched,” “not to compensate” victims. SEC v. Cornmonwealth Chem. Secs.,
Inc., 574 F.2d 90, 102 (2d Cir. 1978) (rejecting as “immaterial” the argument that the
appropriateness of disgorgement depends on whether the unjust enrichment “came from another
party to the scheme rather than from the public”); see also SEC v. Tome, 833 F.2d 1086, 1096 (2d
Cir. 1987) (rejecting a victim restitution purpose of disgorgement, explaining that “[w]hether or
not any investors may be entitled to money damages is immaterial” because the “paramount
purpose of enforcing the prohibition against insider trading by ordering disgorgement is to make
sure that wrongdoers will not profit from their wrongdoing”); Razmilovic, 738 F.3d at 31
(“Disgorgement ‘is a method of forcing a defendant to give up the amount by which he was unjustly
enriched.”’) (quoting Commonwealth Chem Secs., 573 F.2d at 102).

Given the relevant factual differences between Manor Nursing and this case and the Second
Circuit’s approach to disgorgement, the Court finds the Defendants’ analogy to Manor Nursing
unconvincing

In support of their argument that Mr. Ahmed should instead pay interest at the “checking
account rate,” he and the Relief Defendants cite no authority. Instead, they argue that Razmilovic
and Tavella are inapposite because in those cases, the amount of the judgment against the

defendants exceeded the value of the frozen assets. However, neither court’s reasoning suggests

4

that fact was influential in its holding, and the Court sees no reason why that factual distinction
would mandate a different outcome here.

Therefore, in addition to the disgorgement of $_41,920,639.00 already awarded, Mr. Ahmed
is also liable for any actual interest accrued or gains earned on the frozen assets used to satisfy that

disgorgement amount.

I_",[`/-I-S-SO ORDEI}ED. f/ "
' [Ji{tM//V {. L/ U"'L.I“’j/\ V VV go
]anet Bo:itl Arterton, U.S.D.].

 

Dated at New Haven, Connecticut this 14th day of December, 2018.

